Title: Elbridge Gerry to John Adams, 21 Nov. 1786
From: Gerry, Elbridge
To: Adams, John


          
            
              My dear Friend
            
            

              Cambridge

              Novr 21. 1786
            
          

          I intended by this Conveyance to have sent You a History of the
            Times, but by various Engagements I am prevented from fulfilling my Wishes—Will You be
            so obliging as to send by one of your Domestics, the Letter to Mr Quin, & the other to the India House?—two such Enterprizes in one Year
            as to marry a Wife & purchase a Farm will I hope apologize a little While longer
            for my Delay in writing to You. I am now seated at Cambridge on the Farm formerly owned
            by Governor oliver, & hope to have many well relished Dishes of politics with
            You here, the present Commotion notwithstanding. Mrs Gerry
            is much obliged to You for so polite a sample of your Gallantry as is contained in Your
            Letter of Congratulation to me, & cordially joins in best Respects to Mrs Adams yourself, Colo &
              Mrs Smith—adeiu my dear sir for the present & be
            assured I am ever yours / sincerely
          
            
              E Gerry
            
          
        